Opinion of the Court by
Judge Turner
Dismissing the Appeal.
This case has heretofore been in this court under the style of Martin v. Bently, et al., and the opinion wifi be found in 124 S. W. Rep., 873.
The court reversed the judgment and directed the entering of a judgment quieting Martin’s title “to the land in controversy.”
Upon the return of the case the court entered a judment quieting Martin’s title to a certain described tract of land which the appellant claims does not embrace the land “in controversy,” or at least all of it. But this *198record does not contain any of the pleadings or exhibits showing what land was “in controversy” on the former appeal, embracing only the orders and judgment entered since the return of the case to the circuit court. The record on the former appeal is not a part of, and has not been placed with the record on this appeal.
Printed rule seven of this court is as follows:
“When the record of a former appeal in the same cause is necessary to the decision of a subsequent appeal, or when a record already in this court is made part of a record in another case, and not copied into the transcript, the attorney for the appellant must see to it, on pain of having the appeal dismissed, that such old record is placed with the new record before the cause is submitted. ’ ’
There being nothing before us by which we may determine whether the judgment last entered in the circuit court is a compliance with the mandate of this court, and the above rule not having been complied with, we have no alternative except to dismiss the appeal, and it is so ordered.